Citation Nr: 1544647	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-15 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for malignant melanoma of the back?

2. Entitlement to service connection for an eye disorder, to include diabetic retinopathy.

3. Entitlement to service connection for hearing loss.

4. Entitlement to an initial compensable rating for diabetic nephropathy.

5. Entitlement to an initial compensable rating for hypertension.

6. Entitlement to a total disability rating based on individual unemployability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from November 2011 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

After reviewing the evidence of record, the Board has determined that there are issues on appeal that were not certified to the Board; specifically, entitlement to service connection for hearing loss and entitlement to an initial compensable rating for diabetic nephropathy.  See 38 C.F.R. § 19.35 (2015).  In April 2014, along with a VA Form 9, the Veteran submitted a copy of an April 2014 statement of the case.  Next to a statement informing him that an initial compensable rating for diabetic nephropathy was not warranted, the appellant handwrote, "this is wrong."  On the VA Form 9, he indicated that he was not appealing all of the issues but wrote, "I never knew I had a hearing test appointment."  The Board finds that these statements adequately identify the issues relating to hearing loss and diabetic nephropathy.  Hence, a substantive appeal was filed as to those issues.  See 38 C.F.R. § 20.202 (2015).

On the same VA Form 9, the Veteran wrote, "diabetes cause of neuropathy - legs & feet numb [sic]," and on the copy of the statement of the case, next to a statement informing him that an evaluation in excess of 20 percent for diabetes mellitus was not warranted, "wrong should be at least 50% or more."  Significantly, neither rating decision addressed these issues.  While the RO inexplicably included the issue of entitlement to an increased rating for diabetes mellitus in the April 2014 statement of the case, it did so erroneously.  Hence, the issues of entitlement to service connection for diabetic neuropathy and entitlement to an evaluation in excess of 20 percent for Type 2 diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  While the Board does not have jurisdiction over these issues they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

In his November 2010 claim, the Veteran requested entitlement to service connection for "vision" and the RO denied entitlement to service connection for diabetic retinopathy.  As indicated on the title page, the Board has characterized the issue more broadly in light of Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Further development of the appeal is required.  The April 2014 statement of the case indicates that the Veteran failed to report for August 2013 VA examinations related to the claims involving hypertension, hearing loss, and nephropathy.  As noted above, in the VA Form 9, the Veteran contends that he was never notified of the hearing loss examination.  While an August 2013 worksheet indicates that examinations were ordered on August 1, 2013, a notation regarding the location of the requested examinations reads, "VAMC: Asheville QTC?"  There are no VA treatment records associated with the claims file dated after March 2012 from the facilities the appellant reported receives care at, nor are there any treatment records from the Asheville VA Medical Center.  Finally, there is no documentation from any QTC examiner that the appellant failed to report for an examination.  While the record reflects that notice of the examination was scheduled to be sent to the appellant's then address of record, in light of the argument presented the Board will order that the Veteran be given one last opportunity to appear for pertinent examinations.  The appellant, however, is reminded that the duty to assist is not a one way street, and that he has an obligation to cooperate with VA in the development of his claims.

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the above.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding treatment records associated with the Salisbury VA Medical Center, to include records from the Winston Salem and Hickory, North Carolina VA outpatient clinics dated since March 2012, as well as any treatment records associated with the Asheville VA Medical Center.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.

2.  Thereafter, the Veteran should be scheduled for appropriate VA examinations to determine the nature and etiology of any eye disorder, to include diabetic retinopathy; and hearing loss, to include due to combat service in the Republic of Vietnam.  Further, the Veteran is to be provided appropriate examinations to determine the nature and extent of any diabetic nephropathy, and hypertension.  Each examiner must be provided access to the claims folder, and any Virtual VA file and/or Veterans Benefits Management System (VBMS) file that is compiled, and these files must be reviewed by the examiner in conjunction with the examinations.  All indicated tests and studies should be performed and all findings should be set forth in detail.
 
The VA examiner who examines the nature and etiology of any diagnosed eye disorder, to include diabetic retinopathy, must opine whether it is at least as likely as not that any eye disorder is related to service.  If not, is it at least as likely as not that any diagnosed eye disorder, to include diabetic retinopathy, is caused or aggravated by the appellant's service connected diabetes mellitus.  A complete rationale must be provided for any opinion offered.

A VA audiologist must opine whether it is at least as likely as not that any diagnosed hearing loss is due to service, to include due to acoustic trauma while serving as a combat infantryman in the Republic of Vietnam.  A complete rationale must be provided for any opinion offered.

Finally, a VA physician must address the nature and extent of the appellant's diabetic nephropathy and hypertension.  All appropriate tests and studies must be conducted.  The examiner must address the impact that each of these disorders have on the claimant's ability to work.  A complete, well-reasoned, evidence based rationale must be provided for any opinion offered.

3.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655 (2015). In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing any additional development deemed necessary, to include adjudicating all referred issues, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This particularly includes submitting medical evidence showing that any diagnosed malignant melanoma is related to his active duty service.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

